Title: To Benjamin Franklin from ——— Rinquin, 21 January 1780
From: Rinquin, ——
To: Franklin, Benjamin


Monseigneur,
Morlaix le 21. janvier 1780.
En l’absence de MM. les officiers de L’amirauté de Morlaix, j’ai l’honneur d’adresser a Votre éxcellence, les pieces Concernant la prise du navire le jacques et thomas, faite par le Corsaire Le prince noir, Capitaine actuel Patrick Dowlin, avec le rapport de relache du Capitaine de la princesse noir et les interrogatoires de deux otages: comme on ne ma déposé aucune piece de Bord, je ne puis vous envoyer ni originaux ni translat.
J’ai l’honneur d’être avec un profond Respect Monseigneur, Vôtre très-humble et très obeissant Serviteur,
Rinquin
